DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 8-9 of the Remarks, Examiner notes that the learning is not explained in the claims. Though Applicant gives an example of the learning being machine learning in the arguments, Examiner notes that this is not reflected in the claims. The “learning period” and “test period” of the claims are not clarified in any detail to demonstrate why the process could not be performed in the human mind. Further, Examiner notes that the argued improvement to the technological environment is itself abstract.
Regarding arguments on pages 10-11 of the Remarks, Examiner notes that each of the steps of the claims are abstract, as noted in the rejection. Further, even considering the claims as a whole, the objective of anomaly detection is itself abstract when performed in the manner claimed.  
Regarding arguments on pages 11-12 of the Remarks, Examiner notes that it is unclear how the instant claims are similar to the Example 40 in the arguments. The example includes using a specific technique which lead to an improvement in collecting traffic data, which is not abstract. In contrast, the detection of an anomaly is itself an abstract idea, and thus any improvement would still be considered abstract.
Regarding arguments on pages 13-15 of the Remarks, Examiner notes that Togawa Figs. 7-8 do teach the recited limitations of the claims. For example, the IDs assigned to the non-numerical text data items are the first column in Fig. 7. The length of the table in Fig. 7 corresponds to the dimensionality of the total number of the IDs. The vectors in Fig. 8 show the values for each of the elements in Fig. 7, where if the specific ID does not appear in the log record, a value of 0 is given, and if the ID does appear in the record, the weight value from the third column of Fig. 7 is given. The weights correspond to the number of occurrences of the ID, as they are the inverse of the number of occurrences. Examiner also notes that the words that do not appear in the IDs assigned, such as “started” are ignored in the formation of the feature vectors, and thus is “unknown” to the system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 7-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claim 1 is directed to a device, which is a machine or article of manufacture, claim 7 is directed to a method, which is a process, and claim 8 is directed to a computer readable medium, which is a device or article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites digitizing data to generate vectors, learn the vectors, and detect anomalies, which are mental processes or mathematical calculations. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, there are no further limitations to integrate the abstract ideas into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 7-8, digitizing data to generate vectors, learning the vectors, assigning IDs, and detecting anomalies are mental processes or mathematical calculations, which are abstract ideas. The remaining limitations are further clarifications of the above abstract ideas, and do not integrate the abstract ideas into a practical application or qualify to be significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togawa (WO 2015/072085 A1), in view of Mes (US 2011/0066379 A1).

Regarding claim 1, Togawa teaches:
A feature value generation device comprising: 
processing circuitry (Fig. 14, para [0102], where processing circuitry is used) configured to
detect an anomaly in a target of anomaly detection (para [0029], where the log message is classified as abnormal)
digitize non-numerical text data items collected at a plurality of timings, to generate vectors whose elements are feature values corresponding to the digitized data items (Fig. 1 element 120, para [0026-27], where feature vectors are calculated for multiple log files, para [0029], where the message is analyzed for abnormalities); and 
detect, during a test period, for each of the vectors generated, an anomaly based on said each of the vectors and a learning result output during a learning period (Fig. 1 elements 130, 140, 230, para [0028-29], where the classification definition information and the feature vector are used to determine if a log message is normal or abnormal, and where vectors are used to create classification definition information, interpreted as learning),
wherein the learning result is generated by digitizing non-numerical text data items collected at a plurality of timings from the target of anomaly detection (para [0027], where the log messages are converted to feature vectors), generating vectors whose elements are feature values corresponding to the digitized data items, and learning the vectors (para [0027-28], where vectors are used to create classification definition information, interpreted as learning), 
wherein the processing circuitry assigns IDs to the non-numerical text data items or to words in the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs over the system for each predetermined time interval (Fig. 7, para [0049], where the element numbers are the IDs, where the number of dimensions is the number of IDs, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and 2Application No. 16/480,024 Reply to Office Action of June 6. 2022 
wherein when a non-numerical text data item or a word in a non-numerical text data item is an unknown non-numerical text data item or an unknown word in the non-numerical text data item to which an ID is not assigned during the learning period, the non-numerical text data item or the word in the non-numerical text data item is ignored (para [0069], where "starting" is not selected for an ID, interpreted as being an unknown word, and para [0057-58], where the unselected word is not included in the vector).  
Togawa does not teach:
the target being a system including a plurality of measuring devices,
digitize non-numerical text data items collected at a plurality of timings, each being a predetermined time interval, from the plurality of measuring devices;
Mes teaches:
the target being a system including a plurality of measuring devices (para [0071], where multiple measuring units or sensors are used),
collected at a plurality of timings, each being a predetermined time interval, from the plurality of measuring devices (para [0071], where recordings of the measurements are made at chosen time intervals;
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (measuring devices) with other components (analysis target system); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 7, Togawa teaches:
A feature value generation method executed by a computer, the method comprising: 
detecting an anomaly in a target of anomaly detection (para [0029], where the log message is classified as abnormal),
digitizing non-numerical text data items, to generate vectors whose elements are feature values corresponding to the digitized data items (Fig. 1 element 120, para [0026-27], where feature vectors are calculated for multiple log files, para [0029], where the message is analyzed for abnormalities); and 
detecting, during a test period, for each of the vectors generated, an anomaly based on said each of the vectors and a learning result output during a learning period (Fig. 1 elements 130, 140, 230, para [0028-29], where the classification definition information and the feature vector are used to determine if a log message is normal or abnormal, and where vectors are used to create classification definition information, interpreted as learning),
wherein the learning result is generated by digitizing non-numerical text data items collected at a plurality of timings from the target of anomaly detection (para [0027], where the log messages are converted to feature vectors), generating vectors whose elements are feature values corresponding to the digitized data items, and learning the vectors (para [0027-28], where vectors are used to create classification definition information, interpreted as learning), 
wherein the method includes assigning IDs to the non-numerical text data items or to words in the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs over the system for each predetermined time interval (Fig. 7, para [0049], where the element numbers are the IDs, where the number of dimensions is the number of IDs, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and 2Application No. 16/480,024 Reply to Office Action of June 6. 2022 
wherein when a non-numerical text data item or a word in a non-numerical text data item is an unknown non-numerical text data item or an unknown word in the non-numerical text data item to which an ID is not assigned during the learning period, the non-numerical text data item or the word in the non-numerical text data item is ignored (para [0069], where "starting" is not selected for an ID, interpreted as being an unknown word, and para [0057-58], where the unselected word is not included in the vector).  
Togawa does not teach:
the target being a system including a plurality of measuring devices,
digitizing non-numerical text data items collected at a plurality of timings, each being a predetermined time interval, from the plurality of measuring devices;
Mes teaches:
the target being a system including a plurality of measuring devices (para [0071], where multiple measuring units or sensors are used),
collected at a plurality of timings, each being a predetermined time interval, from the plurality of measuring devices (para [0071], where recordings of the measurements are made at chosen time intervals;
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (measuring devices) with other components (analysis target system); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 8, Togawa teaches:
A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute a feature value generation method comprising:
detecting an anomaly in a target of anomaly detection (para [0029], where the log message is classified as abnormal),
digitizing non-numerical text data items, to generate vectors whose elements are feature values corresponding to the digitized data items (Fig. 1 element 120, para [0026-27], where feature vectors are calculated for multiple log files, para [0029], where the message is analyzed for abnormalities); and 
detecting, during a test period, for each of the vectors generated, an anomaly based on said each of the vectors and a learning result output during a learning period (Fig. 1 elements 130, 140, 230, para [0028-29], where the classification definition information and the feature vector are used to determine if a log message is normal or abnormal, and where vectors are used to create classification definition information, interpreted as learning),
wherein the learning result is generated by digitizing non-numerical text data items collected at a plurality of timings from the target of anomaly detection (para [0027], where the log messages are converted to feature vectors), generating vectors whose elements are feature values corresponding to the digitized data items, and learning the vectors (para [0027-28], where vectors are used to create classification definition information, interpreted as learning), 
wherein the method includes assigning IDs to the non-numerical text data items or to words in the non-numerical text data items, to generate the vectors wherein each of the vectors has a dimensionality of a total number of the IDs assigned during the learning period, and has feature values as the elements each of which corresponds to a number of occurrences of each of the IDs over the system for each predetermined time interval (Fig. 7, para [0049], where the element numbers are the IDs, where the number of dimensions is the number of IDs, and Figs. 4 and 6, para [0065], [0073], where the appearance frequency is used to calculate the weight value as the feature values for each element), and 2Application No. 16/480,024 Reply to Office Action of June 6. 2022 
wherein when a non-numerical text data item or a word in a non-numerical text data item is an unknown non-numerical text data item or an unknown word in the non-numerical text data item to which an ID is not assigned during the learning period, the non-numerical text data item or the word in the non-numerical text data item is ignored (para [0069], where "starting" is not selected for an ID, interpreted as being an unknown word, and para [0057-58], where the unselected word is not included in the vector).  
Togawa does not teach:
the target being a system including a plurality of measuring devices,
digitizing non-numerical text data items collected at a plurality of timings, each being a predetermined time interval, from the plurality of measuring devices;
Mes teaches:
the target being a system including a plurality of measuring devices (para [0071], where multiple measuring units or sensors are used),
collected at a plurality of timings, each being a predetermined time interval, from the plurality of measuring devices (para [0071], where recordings of the measurements are made at chosen time intervals;
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (measuring devices) with other components (analysis target system); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0391038 A1 para [0058] teaches sensors for taking measurements and detection of anomaly.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658